      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 1 of 19




 1   Gabriel A. Assaad (Admitted pro hac vice)
 2   gassaad@kennedyhodges.com
     Texas State Bar No. 24076189
 3   KENNEDY HODGES, LLP
     4409 Montrose Blvd., Ste. 200
 4
     Houston, TX 77006
 5   Telephone: (713) 523-0001
     Facsimile: (713) 523-1116
 6
 7   LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
 8
 9
10
11
12
13
                         IN THE UNITED STATES DISTRICT COURT
14
                              FOR THE DISTRICT OF ARIZONA
15
     Kristina Guglielmo, Individually and on   )
16                                             ) Case No. ______________________
     behalf of all others similarly situated,  )
17                                             )
     v.                                        ) PLAINTIFF’S ORIGINAL
18                                             ) COLLECTIVE AND CLASS ACTION
                                               ) COMPLAINT
19   LG&M Holdings, L.L.C. d/b/a Xplicit       )
     Showclub; and Fred Martori; Kevin         )
20
     Owensori; Jeffery Bertoncino; and Michael )
                                               )
21   Scott Individually,                       )
                                               )
22                Defendants.                  )
                                               )
23                                             )
                                               )
24                                             )
                                               )
25                                             )
                                               )
26                                             )
                                               )
27                                             )
                                               )
28                                             )
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 2 of 19




 1          Plaintiff Kristina Guglielmo, on behalf of herself and on behalf of all others
 2   similarly situated, alleges as follows:
 3                                        I.    SUMMARY
 4          1.       LG&M Holdings, L.L.C. d/b/a Xplicit Showclub, Fred Martori, Kevin
 5   Owensori, Jeffery Bertoncino and Michael Scott (hereinafter “Defendants”) required
 6   and/or permitted Kristina Guglielmo (hereinafter “Plaintiff”) to work as an exotic dancer
 7   at its adult entertainment club in excess of forty hours per week, but refused to compensate
 8   her at the applicable minimum wage and overtime rates. In fact, Defendants refused to
 9   compensate Plaintiff whatsoever for any hours worked. Plaintiff’s only compensation was
10   in the form of tips from club patrons. Moreover, Plaintiff was required to divide her tips
11   with Defendants and other employees who do not customarily receive tips. Defendants
12   misclassify dancers as independent contractors. Therefore, Defendants have failed to
13   compensate Plaintiff at the federally-mandated minimum wage rate.
14          2.       Defendants’ conduct violates the Fair Labor Standards Act (“FLSA”), which
15   requires non-exempt employees to be compensated for their overtime work at a rate of one
16   and one-half times their regular rate of pay. See 29 U.S.C. § 207(a).
17          3.       Furthermore, Defendants’ practice of failing to pay tipped employees
18   pursuant to 29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision. See 29
19   U.S.C. § 206.
20          4.       Plaintiff brings a collective action to recover the unpaid overtime
21   compensation and minimum wage owed to them individually and on behalf of all other
22   similarly situated employees, current and former, of Defendants. Members of the
23   Collective Action are hereinafter referred to as “FLSA Class Members.”
24          5.       Additionally, Defendants’ failure to compensate Plaintiff and all other non-
25   exempt employees at a rate equal to or in excess of Arizona’s required minimum wage
26   violates the Arizona Wage Act, ARIZ. REV. STAT. ANN. § 23-350, et seq., and the Arizona
27   Minimum Wage Act, ARIZ. REV. STAT. ANN. § 23-363, et seq. Plaintiff, therefore, brings
28   a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure to recover unpaid



                                                   2
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 3 of 19




 1   wages and other damages owed under Arizona wage laws. Members of the Rule 23 Class
 2   Action are hereinafter referred to as the “Arizona Class Members.”
 3                II.          SUBJECT MATTER JURISDICTION AND VENUE
 4          6.     This Court has jurisdiction over the subject matter of this action under 29
 5   U.S.C. § 216(b) and 28 U.S.C. § 1331.
 6          7.     This Court also has supplemental jurisdiction over the state law claims raised
 7   herein pursuant to 28 U.S.C. § 1367 because such claims do not raise novel or complex
 8   issues of state law, and because those claims derive from a common nucleus of operative
 9   facts from which the FLSA claims stated herein derive.
10          8.     Venue is proper in the District of Arizona because a substantial portion of
11   the events forming the basis of this suit occurred in this District, and Defendants operate
12   an adult entertainment club that is located in this District.
13                      III.    PARTIES AND PERSONAL JURISDICTION
14          9.     Plaintiff KRISTINA GUGLIELMO is an individual residing in Avondale,
15   Arizona. Her consent to this action is attached hereto as Exhibit A.
16          10.    Putative opt-in Plaintiffs are current or former exotic dancers who have
17   worked at Defendants’ adult entertainment club within the applicable limitations period
18   and have filed a valid consent to join this suit with the Court.
19          11.    The FLSA Class Members and Arizona Class Members are all current and
20   former exotic dancers who worked at Defendants’ adult entertainment club at any time
21   starting three years before this Complaint was filed, up to the present.
22          12.    LG&M Holdings, LLC d/b/a Xplicit Showclub, is a domestic for-profit
23   company doing business in Glendale, Arizona. This Defendant may be served with process
24   by serving its registered agent Fred P. Martori, 11454 E Troon Vista Dr., Scottsdale,
25   Arizona 85255.
26          13.    Defendant Fred Martori is an individual who resides in Arizona. He is an
27   owner of the corporate Defendant. He may be served with process individually at his usual
28



                                                    3
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 4 of 19




 1   place of business and Defendants’ corporate office: 11701 W Glendale, Glendale, Arizona
 2   85307.
 3            14.   Defendant Kevin Owensori is an individual who resides in Arizona. He is an
 4   owner of the corporate Defendant. He may be served with process individually at his usual
 5   place of business and Defendants’ corporate office: 11701 W Glendale, Glendale, Arizona
 6   85307.
 7            15.   Defendant Jeffrey Bertoncino is an individual who resides in Arizona. He is
 8   an owner of the corporate Defendant. He may be served with process individually at his
 9   usual place of business and Defendants’ corporate office: 11701 W Glendale, Glendale,
10   Arizona 85307.
11            16.   Defendant Michael Scott is an individual who resides in Arizona. He is an
12   owner of the corporate Defendant. He may be served with process individually at his usual
13   place of business and Defendants’ corporate office: 11701 W Glendale, Glendale, Arizona
14   85307.
15            17.   This Court has personal jurisdiction over Defendants because Defendants
16   purposefully availed themselves of the privileges of conducting activities in the State of
17   Arizona and established minimum contacts sufficient to confer jurisdiction over said
18   Defendants, and the assumption of jurisdiction over Defendants will not offend traditional
19   notions of fair play and substantial justice and is consistent with the constitutional
20   requirements of due process.
21            18.   Defendants have and continue to have systematic contacts with the State of
22   Arizona sufficient to establish general jurisdiction over them. Specifically, Defendants
23   conduct and/or conducted business in Arizona by operating a club in Glendale, Arizona.
24   Defendants also employ workers and contract with residents and business in Arizona.
25            19.   This cause of action arose from or relates to the contacts of Defendants with
26   Arizona residents, thereby conferring specific jurisdiction over Defendants.
27
28



                                                  4
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 5 of 19




 1                                  IV.    FLSA COVERAGE
 2          19.    At all material times, Defendants have been an employer within the meaning
 3   of 3(d) of the FLSA. 29 U.S.C. § 203(d).
 4          20.    At all material times, Defendants have been an employer within the meaning
 5   of ARIZ. REV. STAT. ANN. § 23-350(3) and ARIZ. REV. STAT. ANN. § 23-362(B).
 6          21.    The Fair Labor Standards Act (“FLSA”) defines the term “employer”
 7   broadly to include “any person acting directly or indirectly in the interest of an employer
 8   in relation to any employee.” 29 U.S.C. § 203(d).
 9          22.    At all material times, Defendants have been an enterprise in commerce or in
10   the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because
11   they have had employees engaged in commerce. 29 U.S.C. § 203(s)(1).
12          23.    Furthermore, Defendants have had, and continue to have, an annual gross
13   business volume in excess of $500,000.
14          24.    At all material times, Plaintiff and FLSA Class Members were individual
15   employees who engaged in commerce or in the production of goods for commerce as
16   required by 29 USC § 206-207.
17          25.    At all material times, Plaintiff and the Arizona Class Members were
18   employees of Defendants within the meaning of ARIZ. REV. STAT. ANN. § 23-350(2) and
19   ARIZ. REV. STAT. ANN. § 23-362(A).

20          26.    Further, at all material times, Defendants have operated as a “single
21   enterprise” within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is,
22   Defendants perform related activities through unified operation and common control for a
23   common business purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515
24   (1973); Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 914–15 (9th Cir. 2003).
25          27.    Defendants Fred Martori, Kevin Owensori, Jeffery Bertoncino, and Michael
26   Scott are the owners of the corporate Defendants d/b/a Xplicit Showclub. Defendants Fred
27   Martori, Kevin Owensori, Jeffery Bertoncino, and Michael Scott are involved in the day-
28   to-day business operations of the corporate Defendants. As the owner of Xplicit Showclub,



                                                 5
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 6 of 19




 1   Defendants Fred Martori, Kevin Owensori, Jeffery Bertoncino, and Michael Scott
 2   employed the Plaintiff, FLSA Class Members, and Arizona Class Members as employees
 3   who danced for and entertained customers.
 4          28.    Defendants Fred Martori, Kevin Owensori, Jeffery Bertoncino, and Michael
 5   Scott have the authority to hire and fire employees, the authority to direct and supervise
 6   work of the employees, the authority to sign on the business’s checking accounts, including
 7   payroll accounts, and the authority to make decisions regarding employee compensation
 8   and capital expenditures.
 9          29.    Defendants Fred Martori, Kevin Owensori, Jeffery Bertoncino, and Michael
10   Scott controlled the nature, pay structure, and employment relationship of Plaintiff, FLSA
11   Class Members, and Arizona Class Members.
12          30.    As such, pursuant to 29 U.S.C. § 203(d), ARIZ. REV. STAT. ANN. §23-350(3)
13   and ARIZ. REV. STATE. ANN. § 23-362(B), Defendants Fred Martori, Kevin Owensori,
14   Jeffery Bertoncino, and Michael Scott acted directly or indirectly in the interest of
15   Plaintiff’s, FLSA Class Members’, and Arizona Class Members’ employment as their
16   employer, which makes him individually liable under the FLSA and Arizona State Law.
17                                            V.   FACTS
18          31.    Defendants operate an adult entertainment club in Glendale, Arizona under
19   the name of “Xplicit Showclub.”
20          32.    Defendants employ exotic dancers.
21          33.    Plaintiff is employed as an exotic dancer at Defendants’ adult entertainment
22   club during the statutory time period.
23          34.    Plaintiff worked on a regular basis for Defendants’ gentlemen establishment
24   located in Phoenix.
25          35.    Plaintiff was compensated exclusively through tips from Defendants’
26   customers. That is, Defendants did not pay Plaintiff whatsoever for any hours worked at
27   its establishment.
28          36.    Furthermore, Defendants charged Plaintiff a “house fee” per shift worked.



                                                   6
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 7 of 19




 1   Defendants also required Plaintiff to share their tips with other non-service employees who
 2   do not customarily receive tips, including the disc jockeys and the bouncers.
 3          37.    Plaintiff, FLSA Class Members, and Arizona Class Members received tips
 4   and/or dance fees from Defendants’ customers.
 5          38.    The tips and/or dance fees received by Plaintiff, FLSA Class Members, and
 6   Arizona Class Members were not included in Defendants’ gross sales receipts.
 7          39.    Defendants illegally classified the dancers as independent contractors.
 8   However, at all times, Plaintiff, FLSA Class Members, and Arizona Class Members were
 9   employees of Defendants.
10          40.    Defendants hired/fired, issued pay, supervised, directed, disciplined,
11   scheduled and performed all other duties generally associated with that of an employer
12   with regard to the dancers.
13          41.    In addition, Defendants instructed the dancers about when, where, and how
14   they were to perform their work.
15          42.    The following further demonstrates the dancers’ status as employees:
16                    a.     Defendants have the sole right to hire and fire the dancers;
17                    b.     Defendants require dancers to complete an employee application
18                           as a prerequisite to their employment;
19                    c.     Defendants made the decision not to pay wages or overtime;
20                    d.     Defendants provide the dancers with music equipment and a
21                           performing stage;
22                    e.     Defendants supervise the dancers;
23                    f.     Defendants require that dancers purchase their uniforms;
24                    g.     The dancers have made no financial investment with Defendants’
25                           business;
26                    h.     Defendants schedule dancers and as such have sole control over
27                           their opportunity for profit;
28                    i.     Defendants apply fines/fees to the dancers if they fail to follow



                                                  7
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 8 of 19




 1                            Defendants’ guidelines or directions; and
 2                     j.     The dancers were hired as permanent employees and have worked
 3                            for Defendants for years.
 4          43.     Defendants misclassified Plaintiff, FLSA Class Members, and Arizona Class
 5   Members as independent contractors to avoid Defendants’ obligation to pay them pursuant
 6   to the FLSA.
 7          44.     Plaintiff is not exempt from the overtime and minimum wage requirements
 8   under the FLSA.
 9          45.     Although Plaintiff and FLSA Class Members are required to and do in fact
10   frequently work more than forty hours per workweek, they are not compensated at the
11   FLSA mandated time-and-a-half rate for hours in excess of forty per workweek. In fact,
12   they receive no compensation whatsoever from Defendants and thus, Defendants violate
13   the minimum wage requirement of the FLSA. See 29 U.S.C. § 206.
14          46.     Defendants’ method of paying Plaintiff and Class Members in violation of
15   the FLSA was willful and was not based on a good faith and reasonable belief that its
16   conduct complied with the FLSA. Defendants misclassified Plaintiff and Class Members
17   with the sole intent to avoid paying them in accordance to the FLSA. There are multiple
18   federal court opinions finding that this method of compensation is in violation of the FLSA,
19   and therefore, Defendants’ conduct is willful.
20          47.     Defendants’ method of paying Plaintiff and the Arizona Class Members was
21   in violation of the Arizona Minimum Wage Act and Arizona Wage Law and was willful
22   and not based on a good faith and reasonable belief that its conduct complied with Arizona
23   Law.
24          48.     Further, Defendants failed to keep adequate records of Plaintiff’s and FLSA
25   Class Members’ work hours and pay in violation of section 211(c) of the Fair Labor
26   Standards Act. See 29 U.S.C. § 211(c).
27
28



                                                  8
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 9 of 19




 1         49.      Federal law mandates that an employer is required to keep for three years all
 2   payroll records and other records containing, among other things, the following
 3   information:
                       a. The time of day and day of week on which the employees’ work week
 4
                          begins;
 5
                       b. The regular hourly rate of pay for any workweek in which overtime
 6                        compensation is due under section 7(a) of the FLSA;
 7
                       c. An explanation of the basis of pay by indicating the monetary amount
 8                        paid on a per hour, per day, per week, or other basis;
 9                     d. The amount and nature of each payment which, pursuant to section
10                        7(e) of the FLSA, is excluded from the “regular rate”;
11                     e. The hours worked each workday and total hours worked each
12                        workweek;

13                     f. The total daily or weekly straight time earnings or wages due for hours
                          worked during the workday or workweek, exclusive of premium
14
                          overtime compensation;
15
                       g. The total premium for overtime hours. This amount excludes the
16                        straight-time earnings for overtime hours recorded under this section;
17
                       h. The total additions to or deductions from wages paid each pay period
18                        including employee purchase orders or wage assignments;
19                     i. The dates, amounts, and nature of the items which make up the total
20                        additions and deductions;
21                     j. The total wages paid each pay period; and
22
                       k. The date of payment and the pay period covered by payment.
23   29 C.F.R. 516.2, 516.5.
24         50.       Defendants have not complied with federal law and have failed to maintain
25   such records with respect to the Plaintiff and FLSA Class Members. Because Defendants’
26   records are inaccurate and/or inadequate, Plaintiff and FLSA Class Members can meet their
27   burden under the FLSA by proving that they, in fact, performed work for which they were
28



                                                  9
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 10 of 19




 1   improperly compensated, and produce sufficient evidence to show the amount and extent
 2   of the work “as a matter of a just and reasonable inference.” See, Anderson v. Mt. Clemens
 3   Pottery Co.¸ 328 U.S. 680, 687 (1946).
 4                               VI.      EQUITABLE TOLLING
 5          51.     The doctrine of equitable tolling preserves a plaintiff’s full claim when a
 6   strict application of the statute of limitations would be inequitable. See Partlow v. Jewish
 7   Orphans’ Home of S. Cal., Inc., 645 F.2d 757, 760–61 (9th Cir. 1981), abrogated on other
 8   grounds by Hoffman-LaRoche Inc. v. Sperling, 493 U.S. 165 (1989).
 9          52.    Equitable tolling is proper when an employer has engaged in misleading
10   conduct. Defendants intentionally misled Plaintiff and Class Members into believing that
11   Defendants were not required to pay them minimum wage and/or overtime for hours
12   worked in excess of forty hours per workweek. Defendants coerced the Plaintiff, FLSA
13   Class Members, and Arizona Class Members into believing that they were independent
14   contractors. Additionally, Defendants failed to place the necessary and required
15   Department of Labor posters which inform workers of their rights. Consequently, Plaintiff,
16   FLSA Class Members, and Arizona Class Members were victims of fraud and unable to
17   ascertain any violation taking place.
18          53.    Thus, the statute of limitations for the Plaintiff, FLSA Class Members, and
19   Arizona Class Members should be equitably tolled due to Defendants’ fraudulent
20   concealment of the Plaintiff’s, FLSA Class Members’ and Arizona Class Members’ rights.
21   Plaintiff therefore seeks to have the limitations period extended from the first date that
22   Defendants used this covert payroll practice up to the time each Plaintiff joins this lawsuit.
23                                 VII.      CAUSES OF ACTION
24                                             COUNT I
25                      VIOLATION OF THE FAIR LABOR STANDARDS ACT
26                                  FAILURE TO PAY OVERTIME
27                                     (COLLECTIVE ACTION)
28          54.    Plaintiff incorporates all allegations contained in the foregoing paragraphs.



                                                  10
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 11 of 19




 1          55.    Defendants’ practice of failing to pay Plaintiff and FLSA Class Members
 2   time-and-a-half rate for hours in excess of forty per workweek violates the FLSA. 29
 3   U.S.C. § 207. In fact, Defendants do not compensate them whatsoever for any hours
 4   worked.
 5          56.    None of the exemptions provided by the FLSA regulating the duty of
 6   employers to pay overtime at a rate not less than one and one-half times the regular rate at
 7   which its employees are employed are applicable to the Defendants or Plaintiff.
 8                                            COUNT II
 9                      VIOLATION OF THE FAIR LABOR STANDARDS ACT
10                            FAILURE TO PAY THE MINIMUM WAGE
11                                    (COLLECTIVE ACTION)
12          57.    Plaintiff incorporate all allegations contained in the foregoing paragraphs.
13          58.    Defendants’ practice of failing to pay Plaintiff and FLSA Class Members at
14   the required minimum wage rate violates the FLSA. 29 U.S.C. § 206. In fact, Defendants
15   do not compensate them whatsoever for any hours worked and have violated the tip credit
16   provision under the FLSA as described above.
17          59.    None of the exemptions provided by the FLSA regulating the duty of
18   employers to pay employees for all hours worked at the required minimum wage rate are
19   applicable to the Defendants or the Plaintiff.
20                                           COUNT III
21                        VIOLATION OF ARIZONA MINIMUM WAGE ACT
22                               FAILURE TO PAY MINIMUM WAGE
23                                        (CLASS ACTION)
24          60.    Plaintiff and Arizona Class Members incorporate all allegations contained in
25   the foregoing paragraphs.
26          61.    Defendants’ practice of willfully failing to pay Plaintiff and Arizona Class
27   Members wages at the rate of the Arizona Minimum Wage violates the Arizona Minimum
28   Wage Act. ARIZ. REV. STAT. ANN. § 23-363(A), (C).             In fact, Defendants do not



                                                  11
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 12 of 19




 1   compensate them whatsoever for any hours worked and have violated the tipped-employee
 2   compensation provision under Arizona law as described above.
 3                                           COUNT IV
 4                               VIOLATION OF ARIZONA WAGE LAW
 5                                 FAILURE TO PAY WAGES DUE
 6                                        (CLASS ACTION)
 7          62.    Plaintiff and Arizona Class Members incorporate all allegations contained in
 8   the foregoing paragraphs.
 9          63.    Defendants’ practice of willfully failing to pay Plaintiff and Arizona Class
10   Members wages for labor performed violates Arizona Wage Law. ARIZ. REV. STAT. ANN.
11   § 23-351(C). In fact, Defendants do not compensate them whatsoever for any hours
12   worked.
13                 VIII. COLLECTIVE/CLASS ACTION ALLEGATIONS
14   A.     FLSA Class Members
15          65.    Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.
16   § 216(b) on behalf of all persons who were or are employed by Defendants as exotic
17   dancers at any time during the three years prior to the commencement of this action to
18   present.
19          66.    Plaintiff has actual knowledge that FLSA Class Members have also been
20   denied overtime pay for hours worked over forty hours per workweek and have been denied
21   pay at the federally mandated minimum wage rate. That is, Plaintiff worked with other
22   dancers who worked at Xplicit. As such, Plaintiff has first-hand personal knowledge of
23   the same pay violations at Xplicit for other dancers. Furthermore, other exotic dancers at
24   Defendants’ establishment have shared with Plaintiff similar pay violation experiences as
25   those described in this complaint.
26          67.    Other employees similarly situated to the Plaintiff work or have worked for
27   Defendants’ gentlemen’s club business, but were not paid overtime at the rate of one and
28   one-half their regular rate when those hours exceeded forty hours per workweek.



                                                  12
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 13 of 19




 1   Furthermore, these same employees were denied pay at the federally mandated minimum
 2   wage rate.
 3           68.     Although Defendants permitted and/or required the FLSA Class Members to
 4   work in excess of forty hours per workweek, Defendants have denied them full
 5   compensation for their hours worked over forty. Defendants have also denied them full
 6   compensation at the federally mandated minimum wage rate.
 7           69.     FLSA Class Members perform or have performed the same or similar work
 8   as Plaintiff.
 9           70.     FLSA Class Members regularly work or have worked in excess of forty hours
10   during a workweek.
11           71.     FLSA Class Members are not exempt from receiving overtime and/or pay at
12   the federally mandated minimum wage rate under the FLSA.
13           72.     As such, FLSA Class Members are similar to Plaintiff in terms of job duties,
14   pay structure, misclassification as independent contractors and/or the denial of overtime
15   and minimum wage.
16           73.     Defendants’ failure to pay overtime compensation and hours worked at the
17   minimum wage rate required by the FLSA results from generally applicable policies or
18   practices, and does not depend on the personal circumstances of the FLSA Class Members.
19           74.     The experiences of Plaintiff, with respect to her pay, are typical of the
20   experiences of the FLSA Class Members.
21           75.     The specific job titles or precise job responsibilities of each FLSA Class
22   Member does not prevent collective treatment.
23           76.     All FLSA Class Members, irrespective of their particular job requirements,
24   are entitled to overtime compensation for hours worked in excess of forty during a
25   workweek.
26           77.     All FLSA Class Members, irrespective of their particular job requirements,
27   are entitled to compensation for hours worked at the federally mandated minimum wage
28   rate.



                                                  13
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 14 of 19




 1          78.    Although the exact amount of damages may vary among FLSA Class
 2   Members, the damages for the FLSA Class Members can be easily calculated by a simple
 3   formula. The claims of all FLSA Class Members arise from a common nucleus of facts.
 4   Liability is based on a systematic course of wrongful conduct by the Defendants that caused
 5   harm to all FLSA Class Members.
 6          79.    As such, Plaintiff bring their FLSA overtime and minimum wage claims as
 7   a collective action on behalf of the following class:
 8                 The FLSA Class Members are all of Defendants’ current
                   and former exotic dancers who worked for Defendants at
 9                 any time starting three years before this lawsuit was filed
10                 up to the present.
11   B.     Arizona Class Action

12          79.    Plaintiff and the Arizona Class Members incorporate all preceding

13   paragraphs as though fully set forth herein.

14          80.    Plaintiff brings her Arizona wage claims as a Rule 23 class action on behalf

15   of the following class:

16                 The Arizona Class Members are all of Defendants’ current
                   and former exotic dancers who worked for Defendants at
17                 any time starting three years before this lawsuit was filed
18                 up to the present.
            81.    Numerosity. The number of members in the Arizona Class is believed to be
19
     over forty. This volume makes bringing the claims of each individual member of the class
20
     before this Court impracticable. Likewise, joining each individual member of the Arizona
21
     Class as a plaintiff in this action is impracticable. Furthermore, the identity of the members
22
     of the Arizona Class will be determined from Defendants’ records, as will the
23
     compensation paid to each of them. As such, a class action is a reasonable and practical
24
     means of resolving these claims. To require individual actions would prejudice the Arizona
25
     Class and Defendants.
26
            82.    Typicality. Plaintiff’s claims are typical of the Arizona Class because like
27
     the members of the Arizona Class, Plaintiff was subject to Defendants’ uniform policies
28



                                                    14
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 15 of 19




 1   and practices and was compensated in the same manner as others in the Arizona Class.
 2   Defendants failed to pay non-exempt employees who worked at Scores overtime wages for
 3   all of their overtime hours worked. All members of the Arizona Class worked substantially
 4   more than eight hours in a day and forty hours in a workweek. Plaintiff and the Arizona
 5   Class were likewise not paid minimum wage for all of their hours worked. Plaintiff and
 6   the Arizona Class have been uncompensated and/or under-compensated as a result of
 7   Defendants’ common policies and practices which failed to comply with Arizona law.
 8          83.    Adequacy. Plaintiff is a representative party who will fairly and adequately
 9   protect the interests of the Arizona Class because it is in her interest to effectively prosecute
10   the claims herein alleged in order to obtain the unpaid wages and penalties required under
11   Arizona law. Plaintiff has retained attorneys who are competent in both class actions and
12   wage and hour litigation. Plaintiff does not have any interest which may be contrary to or
13   in conflict with the claims of the Arizona Class she seeks to represent.
14          84.    Commonality.       Common issues of fact and law predominate over any
15   individual questions in this matter. The common issues of fact include, but are not limited
16   to:
                   a.      Whether Plaintiff and the Arizona Class worked more than forty hours
17
                           in a workweek;
18
                   b.      Whether Defendants failed to pay Plaintiff and the Arizona Class
19                         overtime wages for all hours worked over forty hours in a workweek;
20                         and

21                 c.      Whether Defendants failed to pay Plaintiff and Arizona Class the
                           minimum wage for all hours worked.
22
            85.    The common issues of law include, but are not limited to:
23
                   a.      Whether Defendants improperly classified Plaintiff and the Arizona
24                         Class as independent contractors;
25
                   b.      Whether Plaintiff and the Arizona Class are entitled to compensatory
26                         damages;
27
                   c.      The proper measure of damages sustained by Plaintiff and the Arizona
28                         Class; and



                                                    15
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 16 of 19




 1                 d.     Whether Defendants’ actions were “willful.”
 2          86.    Superiority. A class action is superior to other available means for the fair
 3   and efficient adjudication of this lawsuit. Even in the event any member of the Arizona
 4   Class could afford to pursue individual litigation against a company the size of Defendants,
 5   doing so would unduly burden the court system. Individual litigation would magnify the
 6   delay and expense to all parties and flood the court system with duplicative lawsuits.
 7   Prosecution of separate actions by individual members of the Arizona Class would create
 8   the risk of inconsistent or varying judicial results and establish incompatible standards of
 9   conduct for Defendants.
10          87.    A class action, by contrast, presents far fewer management difficulties and
11   affords the benefits of uniform adjudication of the claims, financial economy for the
12   parties, and comprehensive supervision by a single court. By concentrating this litigation
13   in one forum, judicial economy and parity among the claims of individual Arizona Class
14   Members are promoted. Additionally, class treatment in this matter will provide for judicial
15   consistency. The identity of members of the Arizona Class is readily identifiable from
16   Defendants’ records.
17          88.    This type of case is well-suited for class action treatment because: (1)
18   Defendants’ practices, policies, and/or procedures were uniform; (2) the burden is on the
19   Defendants to prove it properly compensated its employees; and (3) the burden is on the
20   Defendants to accurately record hours worked by employees.
21          89.    Ultimately, a class action is a superior forum to resolve the Arizona claims
22   detailed herein because of the common nucleus of operative facts centered on the continued
23   failure of Defendants to pay Plaintiff and the Arizona Class according to applicable
24   Arizona laws.
25          90.    Nature of notice to be proposed. As to the Rule 23 Class, it is contemplated
26   that notice would be issued giving putative class members an opportunity to opt out of the
27   class if they so desire, i.e. “opt-out notice.” Notice of the pendency and resolution of the
28



                                                 16
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 17 of 19




 1   action can be provided to the Arizona class by mail, electronic mail, print, broadcast,
 2   internet and/or multimedia publication.
 3
                                   IX.    DAMAGES SOUGHT
 4
            92.    Plaintiff, FLSA Class Members, and Arizona Class Members are entitled to
 5
     recover compensation for the hours they worked for which they were not paid at the
 6
     federally mandated minimum wage rate.
 7
            93.    Additionally, Plaintiff, FLSA Class Members, and Arizona Class Members
 8
     are entitled to recover their unpaid overtime compensation.
 9
            94.    Plaintiff, FLSA Class Members, and Arizona Class Members are also
10
     entitled to all of the misappropriated funds.
11
            95.    Plaintiff and FLSA Class Members are also entitled to an amount equal to all
12
     of their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).
13
            96.    Plaintiff and FLSA Class Members are entitled to recover their attorney’s
14
     fees and costs as required by the FLSA. 29 U.S.C. § 216(b).
15
            97.    Plaintiff and Arizona Class Members are entitled to an amount equal to
16
     wages owed, interest thereon, and an additional amount equal to twice the underpaid
17
     wages. ARIZ. REV. STAT. ANN. § 23-364(G).
18
            98.    Plaintiff and Arizona Class Members are entitled to treble the amount of
19
     wages unpaid under Arizona Wage Law. ARIZ. REV. STAT. ANN. § 23-355(A).
20
            99.    As the District of Arizona has previously concluded, the treble damages
21
     provision set forth in ARIZ. REV. STAT. ANN. § 23-355(A) may be applied to treble a
22
     liquidated damages award received under the FLSA pursuant to this Court’s supplemental
23
     jurisdiction. Davis v. Jobs for Progress, 427 F. Supp. 479, 483 (D. Ariz. 1976).
24
            100.   Plaintiff and Arizona Class Members are entitled to recover attorney’s fees
25
     and costs under ARIZ. REV. STAT. ANN. §§ 12-341, 12-341.01, 23-364(G).
26
27
28



                                                     17
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 18 of 19




 1                                  PRAYER FOR RELIEF
 2          101.   For these reasons, Plaintiff, FLSA Class Members, and Arizona Class
 3   Members respectfully request that judgment be entered in their favor awarding the
 4   following relief:
                   a.    Overtime compensation for all hours worked over forty in a
 5
                         workweek at the applicable time-and-a-half rate;
 6
                   b.    All unpaid wages at the FLSA mandated minimum wage rate;
 7
 8                 c.    All misappropriated funds;
 9                 d.    An equal amount of all owed wages as liquidated damages as allowed
10                       under the FLSA;

11                 e.    An amount equal to wages owed, interest thereon, and an additional
12                       amount equal to twice the underpaid wages pursuant to ARIZ. REV.
                         STAT. ANN. § 23-364(G);
13
14                 f.    An amount equal to treble the amount of wages unpaid under Arizona
                         Wage Law and liquidated damages pursuant to ARIZ. REV. STAT.
15                       ANN. § 23-355(A);
16
                   g.    Prejudgment and post-judgment interest on unpaid back wages
17                       pursuant to the FLSA and/or ARIZ. REV. STAT. ANN. § 23-364(G);
18
                   h.    Tolling of the statute of limitations;
19
                   i.    Reasonable attorney’s fees, costs and expenses of this action as
20                       provided by the FLSA and ARIZ. REV. STAT. ANN. §§ 12-341, 12-
21                       341.01, 23-364(G);
22                 j.    In the event Defendants fail to satisfy any judgment for Plaintiff with
23                       respect to the Arizona wage claims, an award that Defendants shall
                         pay Plaintiff an amount which is treble the amount of the outstanding
24                       judgment with interest thereon at the then legal rate in accordance
25                       with ARIZ. REV. STAT. ANN. § 23-360; and

26                 k.    Such other and further relief to which Plaintiff and Class Members
27                       may be entitled, at law or in equity.

28



                                                 18
      Case 2:18-cv-03718-SMB Document 1 Filed 11/02/18 Page 19 of 19




 1   Dated this 2nd day of November, 2018.
 2
                                              KENNEDY HODGES, L.L.P.
 3
 4                                            /s/ Gabriel A. Assaad
 5                                            Gabriel A. Assaad
                                              (Admitted pro hac vice)
 6                                            gassaad@kennedyhodges.com
 7                                            Texas Bar No. 24076189
                                              4409 Montrose Blvd., Ste. 200
 8                                            Houston, TX 77006
 9                                            Telephone: (713) 523-0001
                                              Facsimile: (713) 523-1116
10
11                                            Lead Attorney in Charge for Plaintiff
                                              and Class Members
12
13   OF COUNSEL:
14   Samantha J. Rodriguez
     (Admitted pro hac vice)
15   Texas Bar No. 24078031
     srodriguez@kennedyhodges.com
16   KENNEDY HODGES, LLP
17   4409 Montrose Blvd., Ste. 200
     Houston, Texas 77006
18   Telephone: (713) 523-0001
19   Facsimile: (713) 523-1116

20
21
22
23
24
25
26
27
28



                                             19
